William B. Brown, J.,
concurring. I concur in the syllabus of this case, and I likewise agree with the majority’s holding that the provisions of R. C. 4123.90 apply “ * * * only if the employee had been discharged after taking some action which would constitute the actual pursuit of his claim, not just an expression of his intent to do so.”
In my opinion, the majority opinion does not stand for, and should not be construed as standing for, the proposition that the only action by which a proceeding can be “instituted or pursued,” in the case of an employer who is not self-insured, is by an actual filing of a claim.
I would agree with the majority that, for the purposes of R. C. 4123.90, an employee, such as the one herein, has not “pursued or initiated” a proceeding where he merely informs someone in the company of his intention to file an industrial claim. In view of the fact that an employer must complete part of the industrial claim form prior to the claimant’s filing of his claim, I can envision situations where a court could find a claimant had “pursued or initiated” a proceeding although he had not actually made a physical filing of a claim. The majority’s decision should not be read so as to preclude a court’s consideration of such factual situations.
Indeed, a requirement that an actual filing of a claim is the only means by which a proceeding can be instituted or pursued would frustrate the legislative intent as evinced in R. C. 4123.90. If such a requirement was mandated, an employer could, upon receipt of an employee’s request to complete the form prior to filing, fire the claimant and thus avoid the consequences of R. C. 4123.90. In addition, such a requirement *373would also result in a footrace, the winner being determined by what event occurs first — the firing of the employee or the filing of the claim with the bureau. This scenario, in light of the fact that R. C. 4123.95 provides that R. C. 4123.90 should be liberally construed in favor of the employee, should not be encouraged by a decision from this court.